

117 SRES 79 ATS: Notifying the House of Representatives of the election of the Secretary of the Senate.
U.S. Senate
2021-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 79IN THE SENATE OF THE UNITED STATESMarch 1, 2021Mr. Schumer submitted the following resolution; which was considered and agreed toRESOLUTIONNotifying the House of Representatives of the election of the Secretary of the Senate.That the House of Representatives be notified of the election of the Honorable Sonceria Ann Berry as Secretary of the Senate.